Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Election/Restrictions
The restriction over Claims 16 and 17 have been withdrawn due to being drawn to the elected invention. 
Response to Amendment
All rejections have been withdrawn. See new grounds of rejections below. 
Claims 1-17 and 22-25 are currently pending in this Office Action. Claims 14-15 have been withdrawn due to being drawn to the non-elected invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pattle et al. (US 2003/0079615).
Regarding Claim 1, Pattle discloses a rack assembly that is mountable within a cooking cavity of an appliance (rail system for food supports in a baking oven, ABSTRACT), the rack assembly comprising: a slide rack defining a well opening (Holding frame 9 of Fig. 2) and configured to removably support a rack insert in or through said well opening (shelf, paragraph 10); and a telescoping slide (telescoping rail 4b) coupled to said slide rack such that said slide rack is slidable between a fully retracted position and a forward position relative to said cooking cavity when mounted therein (paragraph 30).
Regarding Claim 2, Pattle discloses further comprising a plurality of rack inserts, each of said plurality of rack inserts being different from the others and being interchangeably supportable by the slide rack in or through the well opening (baking sheet, baking tray, a shelf, etc., see paragraph 10).
Regarding Claim 3, Pattle further teaches wherein one or more of the plurality of rack inserts comprises a tray (paragraph 10).
Regarding Claim 4, Pattle further teaches wherein one or more of the plurality of rack inserts has dimensions approximating dimensions of the well opening (see Fig. 2 and paragraph 29 “into which a baking tray 10 can be fitted”).
Regarding Claim 5, Pattle further teaches wherein the slide rack is defined by a plurality of wires (holding bracket 2, connecting portions 3, holding frame 9, Fig. 2).
Regarding Claim 6, Pattle further teaches wherein the slide rack is planar and rectangular in shape (see Fig. 2).
Regarding Claim 7, Pattle further teaches wherein the plurality of wires define a rectangular outer frame (holding bracket 2, connecting portions 3) and a rectangular inner frame surrounding said well opening (holding frame 9), the inner frame being coplanar with and spaced inward from the outer frame (see Fig. 2).
Regarding Claim 16, Pattle further teaches wherein said slide rack has a well opening area that is 50% or more of a total superficial area of the slide rack (see Fig. 2).
Regarding Claim 17, Pattle further teaches a cooking appliance comprising a cooking cavity (oven) and the rack assembly of claim 1 mounted within the cooking cavity (Fig. 1 and ABSTRACT), wherein the slide rack is fully received within said cooking cavity when in the fully retracted position and emerges at least partially from said cooking cavity when in the forward position (see Fig. 1); an area of said well opening (area between holding frame 9) being 50% or more of a total superficial area of the slide rack (See Fig. 2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8-10, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattle et al. (US 2003/0079615) in view of Williams et al. (US 8,646,444).
Regarding Claim 8, Pattle is silent to comprising a base configured to mount the rack assembly in said cooking cavity, said slide rack being coupled to said base via said telescoping slide. Williams is relied on to teach an oven rack assembly comprising a telescoping slide (telescoping slides 62) which extends relative to the cavity of an appliance (Col. 4, Ln. 36-57), and further comprises a base (support frame 22) configured to mount the rack assembly in a cooking cavity (Col. 5, Ln. 25-28) and is connected to a slide rack (Auxiliary platform area 42) via telescoping slide (62, see Fig. 2B). The support frame is advantageous in facilitating support of the slide rack such as providing a stop 27 to limit the extent to which the slide rack can be inserted into the cavity (Col. 3, Ln. 32-46). 
Since Williams is also directed to a telescoping rack assembly for an oven, it would have been obvious to one of ordinary skill in the art to provide a base to mount the slide rack into the oven cavity to facilitate support for the slide rack. 
Regarding Claim 9, Pattle further teaches wherein said telescoping slide comprises: a main portion fixed (stationary rail 4a), and an extension portion fixed to the slide rack and slidably coupled to the main portion (telescoping rail 4b). As applied by the modification discussed in Claim 8, Williams is further relied on to teach a main portion fixed to the base and an extension portion fixed to the slide rack and slidably coupled to the main portion (first portion and second portion of telescoping slides 62, Col. 4, Ln. 36-49). 
Regarding Claim 10, Williams further teaches wherein the base is defined by a plurality of wires (front bar 24, rear bar 26, apposed side bars 28, 30).

Claim(s) 11-13, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 8, further in view of Reedy et al. (US 1,961,391). 
Regarding Claim 11, the combination is silent to further comprising an auxiliary rack insert and an auxiliary support coupled to the base for removably supporting the auxiliary rack insert beneath the well opening in the slide rack when the slide rack is fully retracted. Reedy is relied on to teach a slide rack having an auxiliary rack insert (pan 18) inserted beneath the slide rack when the slide rack is fully retracted (Fig. 2). Fleming also teaches an auxiliary support (drip pan rail 14) for removably supporting the auxiliary rack. The drip pan is provided to catch dripping from the food item as well as function as a deflector plate (Page 1, Ln. 8-12). 
Therefore, since both Pattle and Reedy are both directed to insertable trays, it would have been obvious to one of ordinary skill in the art to provide an auxiliary insert such as a drip tray to collect drippings from the food being cooked, and/or act as a deflector plate. 
Regarding Claim 12, Reedy further teaches wherein the auxiliary support is defined by a plurality of brackets (U-shaped bracket 18), each said bracket having a vertical portion that extends downward from the base (upturned front ends 16) and a flange portion that extends inward from the vertical portion (lateral offset 17).
Regarding Claim 13, Reedy discloses a pan that is substantially the size of the slide rack (see Fig. 2). Since the drip pan functions to collect the drippings, it would have been obvious to one of ordinary skill in the art to size the slide rack larger than the well opening to sufficiently collect the drippings of the food item. 
Regarding Claim 22, Pattle discloses a rack assembly that is mountable within a cooking cavity of an appliance (“rail system for food supports in a baking oven” ABSTRACT), the rack assembly comprising: a rack defining a well opening (holding frame 9) and configured to removably support a first rack insert in or through said well opening (Baking tray 10, see Fig. 2). As applied in the rejection of Claim 11, Reedy is further relied on to teach an auxiliary support coupled to the rack (drip pan rail 14) for removably supporting a second rack insert (pan 18) beneath the well opening.
Regarding Claim 23, Reedy further teaches wherein the auxiliary support is defined by a plurality of brackets (U-shaped bracket 18), each said bracket having a vertical portion that extends downward from the base (upturned front ends 16) and a flange portion that extends inward from the vertical portion (lateral offset 17).
Regarding Claim 24, the combination further teaches comprising the first rack insert (shelf of Pattle) and the second rack insert (pan 18 of Reedy), wherein the first rack insert comprises a supplemental rack (shelf, paragraph 10 of Pattle) and the second rack insert comprises a pan (pan 18 of Reedy).
Regarding Claim 25, Reedy discloses a pan that is substantially the size of the slide rack (see Fig. 2). Since the drip pan functions to collect the drippings, it would have been obvious to one of ordinary skill in the art to size the slide rack larger than the well opening to sufficiently collect the drippings of the food item. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        




/VIREN A THAKUR/Primary Examiner, Art Unit 1792